Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                   Sep 03 2014, 9:21 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                 ATTORNEYS FOR APPELLEE:

COREY L. SCOTT                                          GREGORY F. ZOELLER
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        RYAN D. JOHANNINGSMEIER
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

J.J.,                                              )
                                                   )
        Appellant-Respondent,                      )
                                                   )
               vs.                                 )   No. 49A04-1401-JV-18
                                                   )
STATE OF INDIANA,                                  )
                                                   )
        Appellee-Petitioner.                       )


                        APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Marilyn A. Moores, Judge
                            The Honorable Gary K. Chavers, Magistrate
                                 Cause No. 49D09-1310-JD-3028


                                        September 3, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                          Case Summary

          J.J. was adjudicated delinquent for the act of Robbery, as a Class B felony if

committed by an adult.1 He appeals the juvenile court’s dispositional decree awarding his

wardship to the Indiana Department of Correction (“DOC”). We affirm.

                                               Issue

          J.J. presents one issue for review: whether the juvenile court abused its discretion by

committing him to the DOC.

                                    Facts and Procedural History

          Fourteen-year-old J.J. and eighteen-year-old Stanley Knight (“Knight”) found a gun,

which they planned to use to rob an individual they would select at random. (Tr. 9, 12.) J.J.

subsequently purchased ammunition for the gun so that they could carry out the robbery. (Tr.

12.) On October 6, 2013, J.J. and Knight approached Wendy Justus (“Justus”) while she was

jogging on the Monon Trail in Marion County. (Tr. 8.) Knight pointed the gun at Justus’s

head, forced her to the ground, and demanded that she give up her property. (Tr. 8, 43.) J.J.

and Knight took Justus’s cell phone, headphones, and canister of mace, and then fled. (Tr.

8.) When Indianapolis Police Department officers apprehended J.J. shortly thereafter, J.J.

was in possession of the gun, a box of ammunition, and the mace. (Tr. 11.)

          On October 7, 2013, the State alleged that J.J. had committed the following acts that,

if committed by an adult, would constitute: Robbery, as a Class B felony; Confinement, as a




1
    Ind. Code § 35-42-5-1 (2013).

                                                 2
Class B felony; Dangerous Possession of a Firearm, as a Class A misdemeanor; and Carrying

a Handgun without a License, as a Class A misdemeanor. (Appellant’s App. 20.)

       On October 29, 2013, the juvenile court accepted J.J.’s admission agreement and

entered a true finding of Robbery, as a Class B felony if committed by an adult. (Appellant’s

App. 50.) The State dismissed the other allegations. (Appellant’s App. 50.) The juvenile

court ordered J.J. to submit to a psychological evaluation and set a disposition hearing for a

later date. (Tr. 52.).

       At the disposition hearing on November 20, 2013, an officer from the Marion County

Juvenile Probation Department (the “Probation Department”) recommended that J.J. be

released on probation with electronic monitoring, followed by home detention. (Tr. 34;

Appellant’s App. 84.) The Probation Department also recommended that J.J. receive

extensive therapy and counseling services for the substance abuse and mental health issues

identified during his psychological evaluation. (Appellant’s App. 84.) The juvenile court

took the testimony and recommendations under advisement and set a follow-up hearing. (Tr.

51-52.)

       On November 27, 2013, the juvenile court determined that the Probation Department’s

recommendations were inconsistent with community safety. (Tr. 56; Appellant’s App. 88.)

The court ordered the Probation Department to seek out-of-home placement for J.J. at a

specific residential facility in Pennsylvania. (Tr. 56; Appellant’s App. 88.)

       After the hearing, the Probation Department issued an addendum report stating that

J.J. was not accepted into the Pennsylvania facility due to a prior suicide attempt and


                                              3
hallucinations. (Appellant’s App. 96.) However, the Probation Department reported that J.J.

was accepted into a program at Resource, a residential treatment facility in Indianapolis.

(Appellant’s App. 96.)

       On December 18, 2013, the juvenile court held a final disposition hearing and

awarded wardship of J.J. to the DOC. (Tr. 63; Appellant’s App. 15.) The court found that

“while being consistent with public safety[,] this is the least restrictive and appropriate

alternative available to the Court at this time.” (Tr. 64.) J.J. filed an emergency motion for

reconsideration on December 23, 2013. (Appellant’s App. 100.) The court denied his

motion. (Appellant’s App. 103.)

       J.J. now appeals the juvenile court’s dispositional decree.

                                 Discussion and Decision

       The choice of a specific disposition of a juvenile adjudicated delinquent is within the

sound discretion of the juvenile court. D.S. v. State, 829 N.E.2d 1081, 1084 (Ind. Ct. App.

2005). This discretion is subject to the statutory considerations of the safety of the

community, the welfare of the child, and the policy of favoring the least harsh disposition.

Id. We may overturn the juvenile court’s disposition order only if the court abused its

discretion. D.E. v. State, 962 N.E.2d 94, 97 (Ind. Ct. App. 2011). An abuse of discretion

occurs when the juvenile court’s judgment is clearly against the logic and effect of the facts

and circumstances before it, or the reasonable, probable, and actual deductions to be drawn

therefrom. Id.




                                              4
       It is Indiana’s policy to “ensure that children within the juvenile justice system are

treated as persons in need of care, protection, treatment, and rehabilitation.” I.C. § 31-10-2-

1(5). To effectuate this policy, Indiana Code section 31-37-18-6 sets forth several factors the

juvenile court must consider when entering a dispositional decree. The statute provides that,

if consistent with the safety of the community and the best interest of the child, the court shall

enter a dispositional decree that: (1) is in the least restrictive (most family like) and most

appropriate setting available, and is close to the parents’ home, consistent with the best

interest and special needs of the child; (2) least interferes with family autonomy; (3) is least

disruptive of family life; (4) imposes the least restraint on the freedom of the child and the

child’s parent, guardian, or custodian; and (5) provides a reasonable opportunity for

participation by the child’s parent, guardian, or custodian. I.C. § 31-37-18-6.

       Without question, the statute requires the juvenile court to select the least restrictive

placement in most situations. K.A. v. State, 775 N.E.2d 382, 386 (Ind. Ct. App. 2002).

However, the statute contains language that indicates that a more restrictive placement might

be appropriate under certain circumstances. Id. at 386-87. Specifically, the statute requires

the least restrictive placement only “[i]f consistent with the safety of the community and the

best interest of the child.” I.C. § 31-37-18-6; K.A., 775 N.E.2d at 387.

       The juvenile court awarded wardship of J.J. to the DOC.               J.J. contends that

commitment to the DOC is not the appropriate or least restrictive option available to the

court. (Appellant’s Brief 4.) He argues that the juvenile court abused its discretion because

the court failed to follow the Probation Department’s home-based disposition


                                                5
recommendations or place J.J. at the Resource facility. (Appellant’s Brief 4.) J.J. also cites

his age, absence of prior delinquent history, and good grades as factors that weigh in favor of

a less restrictive placement. (Appellant’s Brief 10.)

       Here, J.J. purchased ammunition for a gun with the plan to rob an individual at

gunpoint. J.J. and Knight then used the gun to threaten and rob a randomly-selected

individual on the Monon Trail, “a location where people . . . citizens go for various reasons

including for exercise, for social contact.” (Tr. 63.) At the second disposition hearing, the

court determined that the Probation Department’s “recommendation for [J.J.] to be returned

to his guardian’s home . . . is not a recommendation that is consistent with the safety of the

community.” (Tr. 56.) The court specifically asked that J.J. be referred to an out-of-state

residential facility, to which J.J. was not accepted. (Tr. 56; Appellant’s App. 96.) At the

final hearing, the court did not accept the Probation Department’s alternative placement at a

local facility and found that, due to the nature of the delinquent act, commitment to the DOC

was “consistent with public safety and the best interest of the child.” (Tr. 63.)

       It is well settled that there are times when commitment to a suitable public institution

is in the best interest of the juvenile and society. J.S. v. State, 881 N.E.2d 26, 29 (Ind. Ct.

App. 2008). “In some instances, confinement may be one of the most effective rehabilitative

techniques available.” B.K.C. v. State, 781 N.E.2d 1157, 1172 (Ind. Ct. App. 2003)

(upholding the juvenile court’s order of wardship of B.K.C. to the DOC after fourteen-year-

old B.K.C. was adjudicated delinquent for the act of Robbery, as a Class B felony if

committed by an adult, for robbing a restaurant at gunpoint with an older accomplice). In


                                              6
this case, J.J. was adjudicated delinquent after committing a “very concerning,” dangerous

act. (Tr. 63.) Under these circumstances, we cannot say the juvenile court abused its

discretion in awarding wardship of J.J. to the DOC.

      Affirmed.

NAJAM, J., and PYLE, J., concur.




                                            7